DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12, 14-16, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. US 20200146064.

Regarding claim 1, A method of handling communication, for a communication device (terminal, Figure 1) of a wireless communication system, the communication operation method of a base station in a radio communication system includes transmitting to a terminal configuration information including a configuration of a bandwidth part in an unlicensed spectrum, Abstract, communication between base station and terminals, para. 0073, Figure 1), the method comprising: receiving a downlink (DL) control signal from a network of the wireless communication system via a first frequency band among the plurality of frequency bands, wherein the DL control signal indicates whether at least one of the plurality of frequency bands is available or not available (communication in an unlicensed spectrum, a base station performs a listen-before-talk with respect to the spectrum, para. 0132, transmits the result to the terminal using a bitmap, transmitting, to a terminal, configuration information including a configuration of a bandwidth part in an unlicensed spectrum which provides information for preventing the terminal from receiving a control signal, a control channel, or a data channel in a subband in which the base station has failed in channel access, para. 0193).
Claim 25 is rejected under the same rationale.

Regarding claim 2, The method of claim 1, wherein the plurality of frequency bands correspond to an unlicensed spectrum (channel access procedure in an unlicensed spectrum, Figure 6).

Regarding claim 3, The method of claim 1, wherein at least one of the plurality of frequency bands is configured with a control resource set (a terminal may monitor and/or search a PDCCH in a downlink control channel area referred to as control resource set configured via a higher-layer signal from a base station, para. 0171).

Regarding claim 4, The method of claim 1, wherein more than one of the plurality of frequency bands comprise the DL control signal (dividing a broadband frequency band into subbands to perform a channel access procedure for each subband, and when some or all of the subbands are determined to be in the idle state, the base station transmits the signal to the terminal including information on the subbands in the broadband frequency band, which are determined to be in the idle state via the channel access procedure, in order for the terminal to correctly receive the downlink signal using the result of the channel access procedure, para. 0069).

Regarding claim 5, The method of claim 1, wherein each of the plurality of frequency bands is a sub-band comprised in a bandwidth part (BWP) of a cell, or each of the plurality of frequency bands is a BWP of a cell (transmit, to a terminal, configuration information including a bandwidth part configuration in an unlicensed spectrum; perform a channel access procedure for each of subbands included in the bandwidth part; initiate channel access via at least one subband determined to be an idle channel according to a result of the channel access procedure and transmit, to the terminal, the result of the channel access procedure for each subband, para. 0087).

a terminal may monitor and/or search a PDCCH in a downlink control channel area referred to as control resource set configured via a higher-layer signal from a base station, para. 0171, the terminal detects the PDCCH and acquires downlink control information transmitted and the terminal may acquire scheduling information for a downlink data channel, para. 0172).

Regarding claim 7, The method of claim 1, wherein the DL control signal comprises assistance information indicating whether each of the plurality of frequency bands is available or not available (the base station transmits the signal to the terminal including information on the subbands in the broadband frequency band, which are determined to be in the idle state via the channel access procedure, in order for the terminal to correctly receive the downlink signal using the result of the channel access procedure, para. 0069).
.

Regarding claim 8, The method of claim 1, further comprising: monitoring a search space on a resource to acquire the DL control signal (a terminal monitors and/or searches a PDCCH in a downlink control channel area (a control resource set or search space) configured via a higher layer signal from the base station, para. 0171).

a terminal monitors and/or searches a PDCCH in a downlink control channel area, a control resource set or search space, para. 0171).
Regarding claim 12, The method of claim 1, wherein the DL control signal further indicates an allocation of at least one DL resource, at least one uplink (UL) resource and at least one flexible resource within a corresponding transmission burst (a base station transmits, to a terminal, downlink control information including resource allocation information for transmission of a downlink signal through a downlink control channel, para. 0056, base station transmits downlink control information including uplink resource allocation information to the terminal through a downlink control channel, para. 0058, each of OFDM symbols constituting one slot is a downlink symbol, an uplink symbol, or a flexible symbol may be supported by a slot format indicator, the symbol indicated as a flexible symbol may be neither a downlink symbol nor an uplink symbol, or may be a symbol which may be changed to a downlink symbol or an uplink symbol by terminal-specific control information or scheduling information, para. 0177).
Regarding claim 14, The method of claim 7, wherein the assistance information comprises a bitmap indicating whether at least one of the plurality of frequency bands is available or not available (transmits the result to the terminal using a bitmap, transmitting, to a terminal, configuration information including a configuration of a bandwidth part in an unlicensed spectrum, para. 0193).

the result of the channel access procedure for each of four subbands may be transmitted to the terminal via 4-bit bitmap, and the bitmap may be sequentially configured in the order from a subband having a low subband index to a subband having a high subband index, and each bit may represent the result of the channel access procedure performed by the base station for each subband, para. 0193).

Regarding claim 16, The method of claim 14, wherein the bitmap comprises a plurality of signal bits respectively indicating whether each of the plurality of frequency bands is available or not available (the result of the channel access procedure for each of four subbands may be transmitted to the terminal via 4-bit bitmap, and the bitmap may be sequentially configured in the order from a subband having a low subband index to a subband having a high subband index, and each bit may represent the result of the channel access procedure performed by the base station for each subband, para. 0193).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.

Regarding claim 11, The method of claim 8, Oh discloses the base station transmits the signal to the terminal including information on the subbands in the broadband frequency band, which are determined to be in the idle state via the channel access procedure, in order for the terminal to correctly receive the downlink signal using the result of the channel access procedure, para. 0069.  Oh does not explicitly disclose wherein the resource is confined in the first frequency band.  Before the filing of the invention it would have been obvious to modify to disclose a first band to be idle.  One of ordinary skill in the art would be motivated to do this to perform a proper channel access procedure for each subband of a bandwidth part in an unlicensed spectrum, para. 0013.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Sun et al. US 20200112484.

Regarding claim 9, The method of claim 8, Oh discloses a search space, para. 0171, but does not disclose wherein the search space is a common search space.  Sun discloses control information transmitted in a physical control channel may be distributed between different control regions in a cascaded manner such as between a common control region or common search space, para. 0085.  Before the filing of the .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Babaei et al. US 20190053206.

Regarding claim 13, The method of claim 1, Oh does not explicitly disclose wherein the DL control signal comprises at least one of: an offset parameter, indicating a number of slots to a start of a UL burst from a slot carrying DL control information; and a UL burst duration parameter, indicating a number of UL slots in a maximum channel occupancy time (MCOT).  Babaei discloses a base station assigning uplink resources and transmitting one or more downlink control information comprising one or more offset parameters that dynamically configures the one or more offset values for grants, para. 0170.  Before the filing of the invention it would have been obvious to modify Oh to include offset parameters.  One of ordinary skill in the art would be motivated to do so for a decrease uplink decoding errors and an increase overall air interface spectral efficiency, para. 0170.






Claims 17-18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Karaki et al. US 20190150186.

Regarding claim 17, The method of claim 1, Oh discloses the terminal, having received an uplink grant or DCI including resource allocation info for uplink transmission from the base station, may perform uplink data channel transmission, para. 0059.  Oh does not explicitly disclose wherein the communication device is configured with a grant resource in a second frequency band among the plurality of frequency bands.  Karaki discloses a grant may be a scheduling grant in that the grant relates to a certain time in the future or to one or more certain subframes, the grant information sent in the t-th subframe is indicative of the grant for the (t+x)-th subframe, para. 0026.  Karaki discloses the wireless device may perform an LBT process on a proper subset or each of the multiple carriers indicated by the uplink scheduling grant information and on the proper subset or each of those carriers for which the LBT process yields a positive result, the wireless device may start transmitting data, multiple carriers indicated in the uplink scheduling grant information may include one or more carriers other than the one carrier on which the uplink scheduling grant information is transmitted, para. 0028-0029.  Before the filing of the invention it would have been obvious to modify Oh to include uplink scheduling grant information indicating grants for more than one frequency carrier as in Karaki.  One of ordinary skill in the art would be motivated to do so because it is not essential that the one carrier used for transmitting the uplink scheduling grant information be also granted to the wireless device for uplink transmission and thus 

Regarding claim 18, The method of claim 17, further comprising: Oh does not disclose performing, by the communication device, a listen before talk (LBT) operation on the second frequency band; and performing UL transmission on the configured grant resource in the second frequency band based on a result of the LBT operation performed by the communication device.  Karaki discloses a grant may be a scheduling grant in that the grant relates to a certain time in the future or to one or more certain subframes, the grant information sent in the t-th subframe is indicative of the grant for the (t+x)-th subframe, para. 0026.  Karaki discloses the wireless device may perform an LBT process on a proper subset or each of the multiple carriers indicated by the uplink scheduling grant information and on the proper subset or each of those carriers for which the LBT process yields a positive result, the wireless device may start transmitting data, multiple carriers indicated in the uplink scheduling grant information may include one or more carriers other than the one carrier on which the uplink scheduling grant information is transmitted, para. 0028-0029.  Before the filing of the invention it would have been obvious to modify Oh to include uplink scheduling grant information indicating grants for more than one frequency carrier as in Karaki.  One of ordinary skill in the art would be motivated to do so because it is not essential that the one carrier used for transmitting the uplink scheduling grant information be also granted 
Regarding claim 23, The method of claim 1, Oh does not disclose wherein the communication device is configured with a plurality of grant resources, and the method further comprises: receiving triggering information from the network; and performing UL transmission on at least one of the plurality of grant resources according to the triggering information.  Karaki discloses transmitting the uplink scheduling grant information for the multiple carriers in one carrier that is accessible in the unlicensed spectrum due to the successfully completed LBT process and the wireless device is granted the defined number of multiple carriers indicated by the uplink scheduling grant information, para. 0012. Karaki discloses the wireless device may perform an LBT process on a proper subset or each of the multiple carriers indicated by the uplink scheduling grant information and on the proper subset or each of those carriers for which the LBT process yields a positive result, the wireless device may start transmitting data, multiple carriers indicated in the uplink scheduling grant information may include one or more carriers other than the one carrier on which the uplink scheduling grant information is transmitted, para. 0028-0029.  Before the filing of the invention it would have been obvious to modify Oh to include uplink scheduling grant information indicating grants for more than one frequency carrier as in Karaki.  One of ordinary skill in the art would be motivated to do so to improve or enable an uplink multi-carrier transmission, para. 0013.


Claim 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Karaki in view of Bhorkar et al. US 20190053222.

Regarding claim 19, The method of claim 17, Karaki discloses the LBT process for the unlicensed spectrum and/or a duration of a transmit opportunity (TXOP) for the unlicensed spectrum after a positive (or successful) LBT process, para. 0027.  Oh and Karaki do not disclose further comprising: determining the grant resource according to an offset and a burst timing. Bhorkar discloses UEs that are scheduled for the next TxOP can be indicated a corresponding offset, in which the offset (s) can correspond with respect to the UL grant, from there the UL burst can start via common PDCCH or the UL grant, para. 0100.  Before the filing of the invention it would have been obvious to modify Oh and Karaki to include Bhorkar’s offset and burst timing.  One of ordinary skill in the art would be motivated to do so for co-existence in the unlicensed band, wherein a transmitter listens to detect potential interference on the channel, only transmitting in the absence of interfering signals above a given threshold, para. 0006.

Regarding claim 20, The method of claim 19, Oh and Karaki do not disclose wherein the burst timing is a start of a transmission burst or a UL burst.  Bhorkar discloses UEs that are scheduled for the next TxOP can be indicated a corresponding offset, in which the offset (s) can correspond with respect to the UL grant, from there the UL burst can start via common PDCCH or the UL grant, para. 0100.  Before the filing of the invention 
Regarding claim 21, The method of claim 19, Oh and Karaki do not disclose wherein the step of determining the grant resource according to the offset and the burst timing comprises: determining that the grant resource is configured in a time slot indicated by the burst timing plus the offset.  Bhorkar discloses UEs that are scheduled for the next TxOP can be indicated a corresponding offset, in which the offset (s) can correspond with respect to the UL grant, from there the UL burst can start via common PDCCH or the UL grant, para. 0100.  Before the filing of the invention it would have been obvious to modify Oh and Karaki to include Bhorkar’s offset and burst timing.  One of ordinary skill in the art would be motivated to do so for co-existence in the unlicensed band, wherein a transmitter listens to detect potential interference on the channel, only transmitting in the absence of interfering signals above a given threshold, para. 0006.


Allowable Subject Matter
Claims 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468